DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “camera module” in claims 1-11, 13, 15 in fig. 1 (34).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "a camera module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0070778 by Zerlan in view of US 2017/0046694 by Chow et al.
Regarding claim 1, Zerlan discloses a camera module (fig. 1 (130)), comprising: 
an imaging sensor configured to output raw image sensor data representative of a scene (fig. 1, paragraph 0028 teaches imaging sensor); and 
an imaging logic engine configured to process the raw image sensor data into image data in a predetermined image format (in addition to discussion above, paragraph 0025 teaches “Data may be stored and/or transmitted in any format, data may be stored in a different format than used to transmit the data, and different types of data may be stored and/or transmitted in different formats.”) and carry out a hash function to generate a hash of the image data, the imaging logic engine further configured to add a genesis block, the genesis block comprising the hash (in addition to discussion above, paragraph 0070 teaches “For example, a signature placed on the first block 901 may be generated using a cryptographic key and a hash value generated using the content of the first block 901, while the signature placed on the second block 902 may be generated using the cryptographic key and a hash value generated using the contents of the second block and the hash value of the first block, and so on until all blocks of data 900 have been signed.”, paragraph 0024, 0067-0070 teaches blocks).
Zerlan fails to disclose a genesis block of a digital ledger as part of the image data so that the genesis block is part of the image data in an image file output by the camera module, the genesis block comprising the hash.
Chow et al. discloses a genesis block of a digital ledger as part of the image data so that the genesis block is part of the image data in an image file output by the camera module, the genesis block comprising the hash (paragraph 0083, paragraph 0098 teaches “system 140 may perform operations in step 406 that hash the encrypted rules engine and list of triggering events into a genesis block of the hybrid block-chain ledger, the contents of which may be incorporated (e.g., by client devices 102, 104, and/or 106, peer systems 160, etc.) into each of the subsequent transaction blocks generated and appended to the hybrid block-chain ledger.”, paragraph 0182).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include a genesis block of a digital ledger as part of the image data so that the genesis block is part of the image data in an image file output by the camera module, the genesis block comprising the hash, as taught by Chow et al. into the system of Zerlan, because such 

Regarding claim 2, the camera module wherein the genesis block further comprises an identifier that uniquely identifies the camera module (Zerlan, paragraph 0050, 0056; Chow et al., paragraph 0053, 0114, 0149, 0162, 0166 teaches identifier).

Regarding claim 3, the camera module wherein the genesis block further comprises an identifier of a user at the time that the scene is imaged (Zerlan, paragraph 0050, 0056; Chow et al., paragraph 0053, 0114, 0149, 0162, 0166 teaches identifier).

Regarding claim 4, the camera module wherein the genesis block further comprises a geolocation of the camera module at the time that the scene is imaged (Zerlan, paragraph 0050, 0056; Chow et al., paragraph 0053, 0114, 0149, 0162, 0166 teaches geolocaiton).

Regarding claim 5, the camera module wherein the genesis block further comprises an identifier of an account associated with a legal right holder in the image file (Chow et al., paragraph 0053, 0114, 0149, 0162, 0166 teaches account information).

Regarding claim 6, the camera module wherein the image file is output by the camera module before being stored in persistent memory (Zerlan, fig. 1, paragraph 0027 teaches memory).

Regarding claim 8, the camera module wherein the camera module does not have persistent memory (Zerlan, fig. 1, paragraph 0027, 0032 teaches memory).

Regarding claim 9, an electronic device comprising: a camera module and a control circuit and a persistent memory configured to store the image file (Zerlan, fig. 1 shows an electronic device includes camera, controller, memory).

Regarding claim 10, a method of generating an image file (fig. 1), comprising: 
imaging a scene with an imaging sensor of a camera module and outputting raw image sensor data representative of the scene from the image sensor to an imaging logic engine of the camera module (fig. 1, paragraph 0028 teaches imaging sensor); 
processing, with the imaging logic engine, the raw image sensor data into image data in a predetermined image format (in addition to discussion above, paragraph 0025 teaches “Data may be stored and/or transmitted in any format, data may be stored in a different format than used to transmit the data, and different types of data may be stored and/or transmitted in different formats.
applying, with the imaging logic engine, a hash function to the image data to generate a hash of the image data (in addition to discussion above, paragraph 0070 teaches “For example, a signature placed on the first block 901 may be generated using a cryptographic key and a hash value generated using the content of the first block 901, while the signature placed on the second block 902 may be generated using the cryptographic key and a hash value generated using the contents of the second block and the hash value of the first block, and so on until all blocks of data 900 have been signed.”, paragraph 0024, 0067-0070 teaches blocks); 
adding, with the imaging logic engine, a genesis block, the genesis block comprising the hash (in addition to discussion above, paragraph 0070 teaches “For example, a signature placed on the first block 901 may be generated using a cryptographic key and a hash value generated using the content of the first block 901, while the signature placed on the second block 902 may be generated using the cryptographic key and a hash value generated using the contents of the second block and the hash value of the first block, and so on until all blocks of data 900 have been signed.”, paragraph 0024, 0067-0070 teaches blocks); and 
outputting the image file from the camera module to a control circuit for storage in persistent memory or for transmission to a remote electronic device via a communications medium (in addition to discussion above, paragraph 0028 teaches outputting the image file).

Chow et al. discloses a genesis block of a digital ledger as part of the image data so that the genesis block is part of the image data in an image file, the genesis block comprising the hash (paragraph 0083, paragraph 0098 teaches “system 140 may perform operations in step 406 that hash the encrypted rules engine and list of triggering events into a genesis block of the hybrid block-chain ledger, the contents of which may be incorporated (e.g., by client devices 102, 104, and/or 106, peer systems 160, etc.) into each of the subsequent transaction blocks generated and appended to the hybrid block-chain ledger.”, paragraph 0182).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include a genesis block of a digital ledger as part of the image data so that the genesis block is part of the image data in an image file, the genesis block comprising the hash, as taught by Chow et al. into the system of Zerlan, because such incorporation would allow for the benefit of generating unique identifier and a hash for a document image, thus increase user accessibility of the system.

Claim 11 is rejected for the same reason as discussed in the corresponding claim 2 above.
Claim 12
Claim 13 is rejected for the same reason as discussed in the corresponding claim 4 above.
Claim 14 is rejected for the same reason as discussed in the corresponding claim 5 above.
Claim 15 is rejected for the same reason as discussed in the corresponding claim 6 above.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0070778 by Zerlan and US 2017/0046694 by Chow et al. in view of US 2016/0086029 by Dubuque.

Regarding claim 7, Zerlan teaches the camera module wherein the camera module outputting the image file to a control circuit of an electronic device for storage in persistent memory of the electronic device or for transmission to another electronic device via a communications medium (in addition to discussion above, paragraph 0028 teaches outputting the image file), Chow et al. discloses a genesis block of a digital ledger (as discussed above), but fails to disclose the camera module wherein the camera module is contained in an electronics package that is mounted to a printed circuit board, the camera module outputting the image file to a control circuit of an electronic device comprising the camera module and printed circuit board via the printed circuit board.
Dubuque discloses the camera module wherein the camera module is contained in an electronics package that is mounted to a printed circuit board, the camera module 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the camera module is contained in an electronics package that is mounted to a printed circuit board, as taught by Dubuque into the system of Zerlan, and Chow et al. because such incorporation would allow for the benefit of attaching component of a device, thus increase user accessibility of the system.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-3782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484